Citation Nr: 1431467	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  08-08 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 20 percent for post-operative residuals of lumbar disc fusion at L-4.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel






INTRODUCTION

The Veteran served on active duty from June 5, 1970, to October 10, 1970, and served on a period of active duty for training from August 9, 1974, to August 24, 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which confirmed the already assigned 20 percent rating.  This matter was previously before the Board in September 2011 at which time it was remanded for additional development.  After a July 2012 supplemental statement of the case was issued, the Veteran's claim was returned to the Board for further appellate review.

A claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the disability at issue renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


FINDING OF FACT

Throughout the pendency of this appeal, the Veteran's post-operative residuals of lumbar disc fusion at L-4 were as follows: a surgical scar, pain, tenderness, muscle spasm, easy fatigability, lack of endurance, and limitation of forward flexion to, at worst, 45 degrees, all of which resulted in functional impairment, including an inability to sit for prolonged periods, bend over, lift heavy objects, and perform household chores.  The Veteran's post-operative residuals of lumbar disc fusion at L-4 did not include favorable or unfavorable ankylosis.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for post-operative residuals of lumbar disc fusion at L-4 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Prior to the initial adjudication of the Veteran's above-captioned claim, the RO's August 2006 letter to the Veteran satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, the August 2006 letter notified the Veteran that he must submit, or request that VA obtain, evidence of the worsening of his disability and the different types of evidence available to substantiate his claim for a higher rating.  Further, this letter also provided the Veteran with general notice of criteria to obtain higher ratings and the need to submit evidence of how the worsening of his claimed disability affected his employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009). 

The purpose behind the notice requirement has been satisfied because the Veteran has been afforded ample and meaningful opportunities to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Moreover, via a May 2008 letter, the Veteran was provided notice of the specific rating criteria applicable to his claim.  As such, the Board finds that the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify.  See Pelegrini, 18 Vet. App. at 120. 

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There was no indication in the record that additional evidence relevant to the issue being decided herein was available and not part of the record.  See Pelegrini, 18 Vet. App. at 120. 

Additionally, during the pendency this appeal, the Veteran was afforded VA examinations in October 2006, January 2009, and October 2011 in order to ascertain the severity of his service-connected post-operative residuals of lumbar disc fusion at L-4.  The October 2006 and October 2011 VA examiners reviewed the Veteran's claims file, and treatment records, and administered thorough clinical examinations, all of which allowed for fully-informed evaluations of the claimed disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the Veteran's increased rating claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

In September 2011, the Board remanded the Veteran's above-captioned claim for additional development.  Specifically, the Board determined that there were relevant VA treatment records in existence, dated after November 2008, that were not associated with the claims file.  Further, the Board found that another VA examination was required in order to assess the current severity of the Veteran's post-operative residuals of lumbar disc fusion at L-4.  While in remand status, the Agency of Original Jurisdiction (AOJ) requested and obtained the Veteran's VA treatment records dated after November 2008 and associated these records with the Veteran's claims file.  Additionally, the AOJ provided the Veteran with a VA examination in October 2011.  Thereafter, the AOJ re-adjudicated the Veteran's claim, confirming and continuing the already assigned 20 percent rating.  The AOJ issued a July 2012 supplemental statement of the case and then, after the Veteran had a reasonably opportunity to respond thereto, his claim was returned to the Board for further appellate review.  Consequently, the Board finds that the AOJ substantially complied with the Board's September 2011 remand directives and, thus, a remand for corrective action is not required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, the Board will address the merits of the Veteran's claim herein.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  See Powell v. West, 13 Vet. App. 31, 34 (1999).
Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  This involves a factual determination of the current severity of the disability.  Staged ratings are appropriate whenever the factual findings show distinct periods in which a disability exhibits symptoms that warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21.  Therefore, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Throughout the pendency of this appeal, the Veteran's service-connected post-operative lumbar disc fusion at L-4 is rated as 20 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237, which is included under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula). 

The General Rating Formula provides for a 100 percent evaluation for unfavorable ankylosis of the entire spine; a 50 percent evaluation for unfavorable ankylosis of the entire thoracolumbar spine; a 40 percent evaluation for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; and a 20 percent evaluation for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 38 C.F.R. § 4.71a, General Rating Formula.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V (2013).

A 20 percent rating has already been assigned to the Veteran's service-connected post-operative residuals of lumbar disc fusion at L-4 throughout the pendency of this appeal.  As such, in order for a higher rating to be warranted, the evidence of record must demonstrate, or more nearly approximate, forward flexion of the thoracolumbar spine to 30 degrees or less; favorable or unfavorable ankylosis of the entire thoracolumbar spine; or unfavorable ankylosis of the entire spine.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5237, The General Rating Formula (2013). 

At no point during the pendency of this appeal does the evidence of record demonstrate that the Veteran's post-operative residuals of lumbar disc fusion at L-4 include ankylosis, be it favorable or unfavorable.  As such, a rating in excess of 20 percent is not warranted based on favorable or unfavorable ankylosis.

During the October 2006 VA examination, range of motion testing demonstrated that the Veteran was able to flex forward from zero degrees to 70 degrees.

The January 2009 VA examiner administered range of motion testing that demonstrated that the Veteran was able to flex forward from zero degrees to 65 degrees.

In April 2010, the Veteran underwent a VA physical therapy consultation.  During the consultation, the therapist ascertained that the Veteran's "forward bending" was limited to "50 [percent]."  By extrapolation, 50 percent of the normal forward flexion represents a range of motion from zero degrees to 45 degrees.  See 38 C.F.R. § 4.71a, Plate V.  However, a June 2010 VA physiatry consultation demonstrated that the Veteran's range of motion was "fairly good" in lumbar flexion.  The doctor administering the range of motion testing stated that the Veteran had "80 [percent]" of his maximum range, which represents a range of motion from zero degrees to 72 degrees.  Id.  The doctor described the Veteran's range of motion as "functional."  

In October 2011, the Veteran underwent another VA examination.  Range of motion testing demonstrated that the Veteran was able to flex forward to 70 degrees.

As such, the evidence of record demonstrates that his service-connected post-operative residuals lumbar disc fusion at L-4 was manifested by forward flexion from zero degrees to, at worst, 45 degrees.  Consequently, the evidence of record does not demonstrate, or more nearly approximate, a limitation of forward flexion for the thoracolumbar spine to 30 degree or less. 38 C.F.R. § 4.7, 4.71a, Diagnostic Code 5237, The General Rating Formula.  As such, a rating in excess of 20 percent for the Veteran's service-connected lumbar spine degenerative disc disease is not warranted based on limitation of motion.

In making this determination, the Board considered whether there was any additional functional loss not contemplated in the 20 percent rating for the Veteran's post-operative residuals of lumbar disc fusion at L-4. See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013). Functional loss of use as the result of a disability of the musculoskeletal system may be due to the absence of bones, muscles, or joints, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion. 38 C.F.R. § 4.40; see Mitchell v. Shinseki, 25 Vet. App. 32, 37-44 (2011) (holding that pain itself is not functional loss, but can cause functional loss to the extent that it affects the normal working movements of the body such as excursion, strength, speed, coordination, or endurance).

During the October 2006 VA examination, the Veteran complained of increased pain, including flare-ups, especially when bending or lifting.  The examiner observed that the Veteran's gait was normal and that the Veteran did not require the use of assistive devices or braces.  The Veteran endorsed a continued ability to work, but that he experienced increased pain and limitation in motion at the end of his work day.  Repeat range of motion testing showed that the Veteran experienced increased pain, easy fatigability, lack of endurance, and an additional loss of 5 degrees in range of motion (i.e., a reduction in range of motion from zero to 70 degrees of forward flexion to a range of motion from zero to 65 degrees of forward flexion). 

The evidence of record included VA treatment reports, dated from December 2006 to November 2008, demonstrating that the Veteran underwent ongoing physical therapy.  These treatment reports showed that he complained of ongoing low back pain, and that, as aspects of his treatment, he used a transcutaneous electrical nerve stimulator unit (TENS) and Flexeril for pain management.

In January 2009, the Veteran testified at a hearing with a Decision Review Officer.  The Veteran stated that he experienced more problems sitting for prolong periods, an inability to lift as much weight as he used to, and an inability to perform chores around the house, such as mowing the lawn and gardening.  He stated that his inability to sit for prolonged period affected his ability to drive.  Moreover, he explained that he was unable to lift as much weight as he used to, which affected his ability to perform the tasks associated with his employment, in that he required additional help carrying boxes and packages.  He rated his pain as a 7 on a 10-point scale, for which he was prescribed a muscle relaxer that provided only partial relief.  The Veteran's daughter testified that she observed him being hunched over and that it took him a while to straighten up after sitting for prolonged periods.  She also testified that she performed a lot of the household chores because the Veteran was unable.

During the January 2009 VA examination, the Veteran complained of increased pain and flare-ups associated with bending, lifting, and prolonged sitting.  The Veteran stated that he worked as a distributor of gasoline pump parts, which, he stated, did not require lifting.  As such, the Veteran stated that he was able to perform duties associated with his occupation.  As for medication, the Veteran said that he took Tylenol and Flexeril, with only temporary relief of pain.  Repeat range of motion testing demonstrated that Veteran experienced increased pain, easy fatigability, lack of endurance, and decreased forward flexion by an additional limitation of 5 degrees (i.e., range of forward flexion from zero degrees to 65 degrees decreasing to a range from zero degrees to 60 degrees).  The examiner also observed mild spasm of the Veteran's paravertebral muscles. 

During the April 2010 VA physical therapy consultation, the Veteran stated that his service-connected post-operative residuals of lumbar disc fusion at L-4 were fine until two injuries that occurred four or five years prior; he apparently slipped and fell on the ice and hurt himself when lifting his 75 pound dog into a bath tub.  At the time of the consultation, he rated his pain as 7 to 8 on a 10-point pain scale, but also stated that it was 10 to 11 on a 10-point pain scale first thing in the morning.  He indicated that he continued to work in a factory and wished to continue to do so.  The therapist found that the Veteran's paraspinal muscles on his thoracolumbar spine appeared to have significant muscle guarding at rest and during spinal mobility testing.  The Veteran was provided a brace for possible lumbar spine instability.

A June 2010 VA physiatry consult showed that the Veteran described his pain as "stabbing" and a feeling of pressure that was mostly confine to the area of his surgical scar, greater in the left paraspinal muscles than the right.  He said his average pain rated a 5 on a 10-point pain scale, with a level 3 on a good day and an 8 on a bad day.  Lately, the Veteran indicated that he experienced pain that he rated an 8 more often than a 5.  The Veteran endorsed exacerbation of his symptoms with sitting and standing for prolonged periods.  Upon physical examination, the doctor observed exquisite tenderness and very tender trigger points upon palpation of the left-sided L-3 to S-1 paraspinal muscles; the right side was not as tender.  Ultimately, the impression was myofacial pain secondary to the underlying surgical site, as well as paraspinal muscle spasms.  He underwent paraspinal injections of Lidocane, which were twice repeated.

During the October 2011 VA examination, the Veteran endorsed increased daily pain since the January 2009 VA examination.  For treatment, the Veteran stated that took over-the-counter medications and used the TENS unit once or twice a month when symptoms were "real bad."  He stated that his symptoms would flare-up once per month associated with prolonged sitting, bending over, or performing yard work.  On repeat range of motion testing, the Veteran's forward flexion was from zero degrees to 70 degrees and, thus, was not further limited.  The examiner did, however, indicate that the Veteran experienced functional limitation due to his service-connected post-operative residuals of lumbar disc fusion at L-4 due to less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  Upon palpation, the examiner observed tenderness in the lower lumbosacral spine, with slight tenderness of the right sacroiliac joint.  The examiner found no guarding or muscle spasm of the thoracolumbar spine.  Muscle strength testing resulted in scores of 5/5 in each tested aspect, and there was no muscle atrophy.  Regarding functional impact, the examiner found that the Veteran experienced problems with prolonged standing, bending over, performing heavy exercise with his back, and carrying and lifting objects over 25 pounds.

As discussed above, in order for a rating in excess of 20 percent to be warranted, the evidence must at least demonstrate, or more nearly approximate, a limitation of forward flexion to 30 degrees or fewer.  Based on the above, the Board finds that the Veteran experiences additional functional loss due to his service-connected post-operative residuals of lumbar disc fusion at L-4.  Despite this, the evidence demonstrated only once that his forward flexion was limited to 45 degrees.  Approximately one month after that occasion, the Veteran's forward flexion was shown to be from zero to 72 degrees.  On other occasions, his forward flexion was shown to be between zero and 70, 65, and 60.  Thus, even with consideration of the additional functional loss and the Veteran's lay statements of record pertaining to his symptoms and functional impairment, the Board finds that the Veteran's disability picture does not meet or more nearly approximate a limitation of forward flexion to 30 degrees or fewer.  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237; see DeLuca, 8 Vet. App. at 206; Mitchell, 25 Vet. App. at 37-44.  Accordingly, an evaluation in excess of 20 percent for the Veteran's service-connected post-operative residuals of lumbar disc fusion at L-4 is not warranted based on additional functional loss.

The evidence of record demonstrated that the Veteran's service-connected post-operative residuals of lumbar disc fusion at L-4 included degenerative disc disease.  As such, the Board finds that 38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is applicable.  The Board acknowledges that, during the pendency of this appeal, the Veteran reported that he experienced flare-ups of symptoms.  Despite the Veteran's contentions, the evidence of record did not demonstrate any period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  Moreover, the October 2006 VA, January 2009, and October 2011 VA examiners specifically determined that the Veteran did not experience incapacitating episodes in the previous 12 months.  The evidence of record was otherwise negative for evidence demonstrating incapacitating episodes meeting the regulatory definition.  Given that the evidence of record did not demonstrate incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks during the past 12 months, the Board finds that a rating in excess of 20 percent is not warranted for the Veteran's service-connected post-operative residuals of lumbar disc fusion at L-4 based on incapacitating episodes.  Id.

The General Rating Formula also provides that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately from the orthopedic manifestations, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  As such, the Board will address whether a separate rating is warranted for any associated neurological disability.

Service connection has already been granted for the Veteran's left lower extremity neurological disability, to which a 10 percent rating has been assigned.  The Veteran has not perfected an appeal as to this rating and, thus, the Board does not have jurisdiction to address a claim of entitlement to ratings in excess of 10 percent for his left lower extremity neurological disability associated with his service-connected post-operative residuals of lumbar disc fusion at L-4.  

The evidence of record was negative for neurological findings associated with the Veteran's service-connected post-operative residuals of lumbar disc fusion at L-4 beyond the already service-connected left lower extremity neurological disability.  The evidence of record did not demonstrate that the Veteran experienced bladder or bowel dysfunction associated with his service-connected lumbar spine disability.  During the October 2006 VA examination, clinical testing demonstrated that his deep tendon reflexes were 2+ and equal, bilaterally.  Straight leg raising was negative from both the seated and lying position.  Pinprick testing revealed normal skin sensitivity, and Babinski testing was normal.  During the January 2009 VA examination, clinical testing demonstrated the presence of left lower extremity neurological symptoms for which service-connected has been granted.  However, no other neurological symptoms associated with the Veteran's service-connected post-operative residuals of lumbar disc fusion at L-4 were found.  The June 2010 VA physiatry consultation showed that straight-leg raising tests were negative, bilaterally.  Moreover, a sensory examination was within normal limits, and reflexes were 2+ in his knees, ankles, upper extremities, biceps, and triceps, bilaterally.  During the October 2011 VA examination, reflex examination demonstrated hypoactive results for the Veteran's right knee, right ankle, and left ankle, and normal results of his left knee.  Sensory examination was normal for every tested aspect except his right foot and toes, which was decreased (no results were provided for the Veteran's left knee/thigh).  With respect to straight-leg raising tests and radiculopathy, the only positive findings pertained to the Veteran's already service-connected left lower extremity.  The examiner indicated that the Veteran's right lower extremity was not affected, and that there were no other neurological disabilities associated with his service-connected post-operative residuals of lumbar disc fusion at L-4.  Consequently, the evidence of record does not support assigning additional separate evaluations for neurological manifestations of the Veteran's service-connected post-operative residuals of lumbar disc fusion at L-4.  Id.

The evidence of record demonstrated that the Veteran's post-operative residuals of lumbar disc fusion at L-4 included a surgical scar.  Schafrath, 1 Vet. App. at 594.  The Board acknowledges that VA revised the criteria for diagnosing and evaluating skin disabilities, effective October 23, 2008.  See 73 Fed. Reg. 54708 -12 (Sept. 23, 2008).  The revised criteria apply to all applications for benefits received by VA on or after October 23, 2008.  The Veteran's claim at issue herein was received by VA on July 28, 2006, and, thus, the revised criteria are not for application.

The January 2009 VA examiner described the Veteran's surgical scar as follows:  21 centimeters by 1 millimeter; whitish in color; well-healed; "some" pain upon palpation over the distal portion, especially over the iliac bone (which was the donor site for the bone graft); no redness; no inflammation; no discharge; and no adhesion to the subcutaneous tissue.  The examiner indicated that the level of pain increased with the level of applied pressure.  Also, the examiner determined that there was no additional functional limitation caused by the scar.

According to the October 2011 VA examiner, the Veteran's scar was not painful and/or unstable and was not larger than 39 square centimeters.  No specific clinical findings were provided.

The Veteran has not asserted, and the evidence of record does not otherwise show, that a separate compensable rating for the Veteran's lumbar surgical scar is warranted under the versions of the applicable diagnostic codes in effect prior to October 23, 2008.  Specifically, Diagnostic Codes 7800, 7801, and 7803 are inapplicable because the scar is located on his lower back, the scar is superficial, and the scar has not been shown to be unstable, respectively.  A compensable rating is not warranted under Diagnostic Code 7802 because the surface area of the scar does not meet or exceed 144 square inches (or 929 square centimeters).  In order for a scar to be compensable under Diagnostic Code 7804, the scar must be superficial and there must be pain upon examination.  While the surgical scar is superficial, it has not been shown to be painful upon examination.  The evidence demonstrated that the Veteran complained of pain in the area of his surgical scar, but that the pain was associated with the underlying myofacial tissue and the donor site for a bone graft associated with the lumbar disc fusion.  The actual surgical scar itself has not been shown to be painful.  Finally, Diagnostic Code 7805 directs VA to rate the disability at issue on limitation of function under the affect part.  The Board undertook such an analysis above and it need not be repeated here.  The functional limitations associated with the Veteran's service-connected residuals of lumbar disc fusion at L-4 are contemplated in the assigned 20 percent rating.  See 38 U.S.C.A. 
§ 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, and 7805.  As such, the Board finds that a separate compensable rating is not warranted, and that consideration of the residual surgical scar will continue as an aspect of the already assigned 20 percent rating assigned to the Veteran's post-operative residuals of lumbar disc fusion at L-4.

Generally, evaluating a disability using either the corresponding or an analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
§§ 4.20, 4.27 (2013).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but, nevertheless, would still be adequate to address the average impairment in earning capacity caused by disability. In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of each of the Veteran's service-connected post-operative residuals of lumbar disc fusion at L-4 with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the applicable criteria reasonably describe the Veteran's disability level and symptomatology, the Rating Schedule contemplates then the Veteran's disability picture, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the disability picture associated with the Veteran's service-connected post-operative residuals of lumbar disc fusion at L-4 is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected post-operative residuals of lumbar disc fusion at L-4 is evaluated as musculoskeletal disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5243, the criteria of which is found by the Board to contemplate the level of occupational and social impairment caused by this disability.  Id. 

The Veteran's post-operative residuals of lumbar disc fusion at L-4 were demonstrated to be as follows:  a surgical scar, pain, tenderness, muscle spasm, easy fatigability, lack of endurance, and limitation of forward flexion to, at worst, 45 degrees, all of which resulted in functional impairment, including an inability to sit for prolonged periods, bend over, lift heavy objects, and perform household chores.  The Veteran's post-operative residuals of lumbar disc fusion at L-4 did not include favorable or unfavorable ankylosis.  When comparing the severity of this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are contemplated by the disability picture represented the 20 percent rating already assigned.  Ratings in excess of 20 percent are provided for certain manifestations of lumbar spine disabilities, but the evidence demonstrated that those manifestations were not present for any distinct period during the pendency of this appeal.  The criteria for a 20 percent rating, especially with consideration of additional functional loss, reasonably describe the Veteran's disability level and symptomatology.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca, 8 Vet. App. at 206; Mitchell, 25 Vet. App. at 37-44.  Consequently, the Board concludes that the schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).


ORDER

Entitlement to a rating in excess of 20 percent for post-operative residuals of lumbar disc fusion at L-4 is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


